Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response and amendments to the claims, filed 07/26/2022, have been received and entered.  Claims 1-5, 8-15, and 22-35 are pending and in condition for allowance.

Response to Ex Parte Quayle Action
	In response to the formal matters identified by the Examiner in the Ex Parte Quayle Action mailed 06/07/2022, Applicants now amend the claims to address all of said formal matters.  Specifically, the chemical structures have been amended to be larger and clearer, claims 1-2 and 23 now clearly end in a period, claims 10, 14-15, 27, and 31-32 have been amended to recite the reference characters “a)” and “b)”, and a comma (,) has been placed between members of the recited Markush groups of compound formulas.
	Having addressed all outstanding formal matters, the claims are in condition for allowance.

Conclusion
	Claims 1-5, 8-15, and 22-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629